Citation Nr: 0604432	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  99-00 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a combined rating in excess of 50 percent for 
lumbosacral disc disease.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel   
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1985 to July 1991.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey, which, in 
part, granted an increased (to 40 percent) rating for the 
lumbosacral disc disease.  In July 2003, pursuant to revised 
rating criteria, the RO assigned separate ratings for chronic 
orthopedic and neurological manifestations of the veteran's 
low back disorder, maintaining 40 percent for orthopedic 
manifestations of the disc disease and assigning a 20 percent 
for rating for neurologic symptoms (left lower extremity 
lumbosacral radiculopathy), for a combined rating of 50 
percent, effective September 23, 2002 (the effective date for 
the revised criteria).  Since the rating assigned is less 
than the maximum possible (and as the veteran did not express 
satisfaction with the rating), the appeal continues.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  Notably, the veteran has 
not expressed disagreement with the effective date for the 
increased (50%) rating.  In March 2004 the veteran testified 
at a Travel Board hearing before the undersigned; a 
transcript of the hearing is of record.  In July 2004 the 
case was remanded for development of evidence.  


FINDING OF FACT

The veteran's lumbosacral disc disease is manifested by 
severe limitation of lumbar motion, moderate incomplete 
paralysis of the left sciatic nerve and mild incomplete 
paralysis of the right sciatic nerve; unfavorable ankylosis 
of the entire spine, or moderately severe incomplete 
paralysis of the left sciatic nerve or moderate incomplete 
paralysis of the right sciatic nerve are not shown..     


CONCLUSION OF LAW

A combined rating of 60 percent (based on a formulation of 40 
percent under Code 5292, 20 percent under Code 8520, left, 
and 10 percent under Code 5520, left) is warranted for the 
veteran's lumbosacral disc disease.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.25, 
4.40, 4.45, 4.71a, Codes 5292, 5293 (effective prior to Sept. 
26, 2003), Codes 5235-5243 (2005), § 4.124a, Code 8520 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication, instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was provided content-complying notice (including, at p. 2, to 
submit any evidence in his possession pertaining to the 
claim) by a July 2004 letter.    He was given ample time to 
respond after complete notice was given, and the claim was 
subsequently readjudicated.  See November 2005 Supplemental 
Statement of the Case.

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained.  He was 
afforded VA orthopedic and neurologic evaluations.  VA's duty 
to assist him in the development of facts pertinent to his 
claim is met.  He is not prejudiced by the Board's proceeding 
with appellate review of the merits of the claim.  Mayfield 
v. Nicholson, 19 Vet. App. 103(2005).

II.  Factual Background

Service connection for the veteran's low back disability was 
granted in January 1992 and a 10 percent rating was assigned 
effective in August 1991.  As mentioned above, in July 2003, 
pursuant to revised rating criteria, the RO assigned separate 
ratings for orthopedic (40 percent for limitation of motion) 
and neurological (20 percent for sciatic nerve impairment, 
left) manifestations of the disability, for a combined 50 
percent rating. 

On VA examination in July 2002, the diagnosis was status post 
lumbar laminectomy with residual radiculopathy.  The veteran 
complained of constant low back pain radiating down both 
lower extremities to the toes.  The left leg was more 
severely painful than the right; the anterior aspect of the 
left thigh felt constantly numb.  An April 2000 lumbar spine 
X-ray revealed mild scoliosis concave to the right, a 
laminectomy defect at L5 and vertebral bodies of normal 
height without any evidence of fracture or subluxation.  On 
physical examination the veteran walked without a limp and 
had good tiptoe and heel walking.  There was a positive 
Trendleberg's on the left and no spasm or tenderness of the 
lumbar spine.  Flexion of the lumbar spine was 50 degrees, 
extension was 20 degrees and side bending was 15 degrees.  
There was pain down the left lower extremity on extremes of 
back motion.  The deep tendon reflexes were equal and active 
in the lower extremities and there was no sensory loss to 
pinprick in the lower extremities.  Straight leg raising was 
possible to 80 degrees bilaterally.  
On May 2003 VA neurological examination the diagnoses were 
chronic lower back strain, status post lumbar laminectomy, 
L4-L5 and left lumbosacral radiculopathy.  The veteran 
reported low back pain radiating mostly to the left buttock, 
left posterolateral thigh and left leg to the left foot.  He 
had weakness and numbness of the left leg, especially when he 
awoke in the morning, feeling no sensation in the left leg.  
Bending, stooping, and standing all aggravated the pain.  
Sitting for long times also aggravated the pain.  The pain 
was 9/10 during the peak, down to 7/10 with medication.  The 
veteran also reported muscle spasms.  A July 2002 MRI scan 
showed post surgical changes in the L5-S1 level status post 
L5 laminectomy, no evidence of recurrent or residual disk 
herniation, and mild congenital spinal stenosis from L3-L4 to 
L4-L5.  Physical examination showed slightly decreased left 
hip flexion and extension and a positive straight leg raising 
test at 55 degrees on the left and 65 degrees on the right.  
Tenderness was noted on the left lumbar paravertebral muscles 
on L4-L5 region, with muscle spasm.  Lumbosacral spine motion 
was 70 degrees of forward flexion without pain, 20 degrees 
left lateral flexion, 25 degrees right lateral flexion, and 
30 degrees extension.  Gait testing revealed that the veteran 
could not heel and toe walk, and also had difficulty with 
tandem gait.  

At his March 2004 Board hearing the veteran testified that he 
experienced constant pain of varying severity that often 
radiated from his back, to the back of his thigh and then 
across the top of his shins right down to the tops of his 
toes.  He also had constant numbness on the top of his thigh, 
and had fallen down on occasion due to numbness in his feet.  
He reported that his right leg went through about ten percent 
of what his left leg went through.  He didn't get shooting 
pains in the right leg unless he made a drastic move to the 
right and the right leg would never go numb without the left 
leg already being numb.  However, he felt that his condition 
was getting worse as he did not previously have the numbness 
in the right leg.  Occasionally he had spasms running up the 
middle of his back to his shoulder blades.  On days when he 
experienced the spasms he would not be able to move and would 
have to lie in bed or on the couch all day.  When he walked, 
especially when he was in a lot of pain, he would have to 
flip his foot out like a webbed foot, like he was walking 
with flippers.  He indicated that while he was never 
specifically prescribed bedrest by his doctor, he had been 
advised on several occasions to essentially "not do 
anything."  About five or six times per year, for periods of 
up to a week or more, he would not be able to do anything 
except get up for a few minutes here and there to help loosen 
his back.  

Private chiropractic records from April 2000 to March 2003 
show treatment for acute low back pain and stiffness with 
multiple subluxations of the lumbar spine.  The chiropractor 
assessed the veteran as temporarily disabled for purposes of 
attending classes for one day in September 2002 and two days 
in October 2002.  

In a July 2004 statement, the veteran indicated that his back 
was continuing to get worse.  He was having more difficulty 
going up and down stairs.  

On VA orthopedic examination in May 2005, the diagnoses were 
lumbar post laminectomy syndrome, bilateral foraminal 
stenosis at L5-S1 and mild congenital lumbar spinal stenosis.  
The veteran reported progressively worsening low back pain 
and bilateral lower extremity pain.  The left lower extremity 
pain involved the entire extremity while the right lower 
extremity pain only affected the lateral aspect of the leg 
and top of the foot.  There was weakness in the left lower 
extremity as well as numbness over the left anterior thigh.  
The pain was aggravated by sitting, walking or lifting.  
Prolonged sitting also caused bilateral lower extremity 
numbness.  He had increased pain during flare-ups and when 
bending; during the prior 12 month period, he had seven 
episodes of severe pain to the point where he could not 
function for approximately two or three days.  On physical 
examination, forward flexion was to 80 degrees, with 
increased pain from 30 to 80 degrees.  Extension was to 15 
degrees, associated with pain throughout the range of motion.  
Lateral bending from the left side was to 5 degrees with pain 
throughout the range of motion and lateral bending on the 
right was to 15 degrees with pain from 5 to 15 degrees.  
Rotation on the left side was to 10 degrees associated with 
increased pain throughout the range of motion and rotation on 
the right was to 20 degrees with increased pain from 10 to 20 
degrees.  There was minimal tenderness to palpation over the 
left paraspinal muscles and the straight leg raising test was 
positive on the right side at 30 degrees with paresthesia 
elicited at the right toes and was equivocal on the left.  
Patrick test was positive bilaterally.  Neurological 
examination showed some decreased muscle strength of the left 
ankle dorsiflexion, extensor hallucis longus and plantar 
flexion.  Sensation was impaired to light touch in the entire 
left leg and foot and on the left side as well as the lateral 
aspect of the left thigh.  There was also minimally impaired 
sensation to light touch over the top of the right foot.  
Gait was normal without assistive device.  Following five 
repetitive range of motion tests, the veteran reported 
increased low back and lower extremity pain and range of 
motion was reduced by approximately 50 percent.  

On VA neurological examination in September 2005, the 
diagnoses were posttraumatic chronic lower back strain, 
bilateral lumbosacral radiculopathy, left more than the right 
and status post lumbar laminectomy, L4-L5.  Physical 
examination showed slightly decreased strength in the left 
lower extremity with left hip flexion and extension, tibias 
anterior, posterior and gastroc, left ankle dorsiflexion and 
plantar flexion all at minus 5/5.  On the right side motor 
strength was 5/5.  No definite atrophy was detected.  
Straight leg raising was positive at 55 degrees on the left 
and 65 degrees on the right.  Tenderness was noted in the 
left lumbar paralateral muscles over the L4-L5 region, and 
some spasm was also noted there.  Range of motion of the 
lumbar spine was forward flexion to 55 degrees, left lateral 
flexion to 15 degrees, right lateral flexion to 18 degrees 
and extension to 18 degrees.  Deep tendon reflexes were 2+ 
symmetrical throughout the lower extremities, as were knee 
jerks and ankle jerks.  There was decreased pinprick and 
light touch sensation noted on the left anterior lateral 
thigh region and L2-L3 areas on the left thigh and also at 
the L4-5 region laterally on the left leg and left foot 
region.  Gait testing showed that the veteran got up slowly 
and walked slowly with a limping gait to the left.  Heel and 
toe walk was difficult to perform on the left side.  Heel to 
shin was slower and impaired with [sic] [in?] the left lower 
extremity compression [sic][in comparison?] to the right 
lower extremity secondary to chronic lower back strain.  

III.  Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service connected low back disability 
encompasses stenosis, disc disease, lumbosacral strain and 
lumbosacral radiculopathy.   As mentioned above, the criteria 
for rating disabilities of the spine (specifically disc 
disease) were revised effective September 23, 2002.  The 
criteria (generally) were then revised (and/or renumbered) 
again effective September 26, 2003.  From the effective date 
of the revisions the veteran is entitled to a rating under 
the new criteria.

As the veteran's low back disability has already been 
assigned a combined rating of 50 percent, the focus is on the 
criteria which would permit a combined rating in excess of 
such rating.  The combined 50 percent rating was assigned 
under 38 C.F.R. § 4.71a Code 5293 (for intervertebral disc 
syndrome) effective   September 23, 2002.  Code 5293 (prior 
to being revised in September 2003) provided that 
intervertebral disc syndrome should be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Note 1 following Code 5293 provided that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician and that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.
Note (2) provided:  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurologic disabilities separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes. 

The current (50 percent combined) rating is based on a 
formulation of 40 percent for orthopedic manifestations 
(severe limitation of lumbar motion under pre-September 23, 
2002 38 C.F.R. § 4.71a, Code 5292), and 20 percent for 
neurologic manifestations (for left sciatic impairment, under 
38 C.F.R. § 4.124a, Code 8520).  40 percent is the maximum 
rating provided for limitation of lumbar motion (under Code 
5292), and an orthopedic rating in excess of 40 percent under 
the criteria in effect as of September 23, 2002 required 
either ankylosis or vertebral fracture.  See Codes 5285, 
5286, 5289.  Since neither is shown, the only way for the 
veteran to establish entitlement to a combined rating higher 
than 50 percent would be by establishing that neurological 
manifestations warranted a rating greater than 20 percent.  
Under Code 8520, a 20 percent rating is warranted for 
moderate incomplete paralysis of the sciatic nerve, 40 
percent for moderately severe incomplete paralysis, 60 
percent for severe incomplete paralysis with marked muscle 
atrophy, and 80 percent or complete paralysis.  (The term 
incomplete paralysis indicates a degree of lost or impaired 
function substantially less than complete paralysis whether 
due to varied level of the nerve lesion or to partial 
regeneration.) When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree. (See the Note following 38 C.F.R. § 4.124a, Code 8412 
setting out this definition and explaining that it applies to 
all peripheral nerve injuries). 

The evidence of record does not show that the veteran's left 
lower extremity radiculopathy equates to more than moderate 
incomplete paralysis of the sciatic nerve.  The September 
2005 VA neurological examination did detect neurological 
impairment of left lower extremity, including decreased 
pinprick and light touch sensation, and very slightly 
decreased muscle strength.  The decreased muscle strength 
represents motor rather than sensory impairment, allowing 
consideration of rating in excess of moderate incomplete 
paralysis.  However, since both the motor and sensory 
September 2005 findings are no more than moderate in degree, 
and none of the prior VA examinations show more severe 
findings, the Board concludes that a finding of moderate 
incomplete paralysis is more appropriate.  It is also 
noteworthy that the September 2005 examination detected no 
definite atrophy, which is also consistent with a finding of 
no more than a moderate level of impairment.  

While the veteran's left lower radiculopathy does not merit a 
higher rating, the September 2005 VA examination also noted 
right lower extremity radiculopathy, deemed less severe than 
on the left.  Given that Code 8520 provides a 10 percent 
rating for mild sciatic nerve impairment, the Board finds 
that the September 2005 VA examination finding warrants such 
a rating.  A higher, 20 percent, rating is not warranted as 
the examiner specifically found greater impairment in the 
left lower extremity, rated moderate (and the veteran also 
testified at his March 2004 hearing that his right leg was 
much less impaired than his left).  Combining the 40 percent 
rating for orthopedic manifestations with the 30 percent 
combined (20 percent, left;10 percent, right) rating for 
neurological manifestations results in a combined 60 percent 
rating for the lumbosacral disc disease.  See 38 C.F.R. 
§ 4.25.  While lumbosacral disc disease may also be rated 
based on incapacitating episodes, the maximum rating on such 
basis is 60 percent, and would afford the veteran no further 
relief.  See 38 C.F.R. § 4.71a.    
September 26, 2003 effective revisions in criteria for rating 
disabilities of the spine provide that disc disease should be 
rated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Code 5243 criteria pertaining to incapacitating 
episodes are identical to those in Code 5293 (merely 
renumbered), and thus do not afford a basis for further 
relief.  Under the General Rating Formula, the only rating in 
excess of 50 percent is a 100 percent rating for unfavorable 
ankylosis of the entire spine.  Clearly such is not shown, 
and a rating in excess of 50 percent under the General 
Formula is not warranted.

The Board has also considered whether there are any 
additional factors that could provide a basis for further 
increase.  It is not shown that the veteran has any 
functional loss due to lumbosacral disc disease beyond that 
being currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca 
v. Brown 8 Vet. App. 202 (1995).  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
low back disability.  38 C.F.R.  § 3.321.  While the veteran 
testified at his March 2004 Board hearing that he was no 
longer able to work as an EMT or in furniture repair, it is 
not shown that his disability would markedly interfere with 
him performing more sedentary work.  Consequently, referral 
for extraschedular consideration is not suggested by the 
record.  


ORDER

A 60 percent combined rating for lumbosacral disc disease is 
granted, subject to the regulations governing payment of 
monetary awards..  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


